Citation Nr: 1622467	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-28 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-operative lung disability, status post-left lower lobectomy.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to April 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010, rating decision of the Saint Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  The issues on appeal were entitlement to service connection for post-operative lung disability, status post left lower lobectomy, and entitlement to service connection for residuals of right knee injury.  

In June 2014, the Board remanded the Veteran's claims.  In December 2014, the Board granted service connection for residuals of right knee injury, therefore this is no longer before the Board.  The Board remanded the Veteran's claim for service connection for post-operative lung disability, for further development.  A SSOC was issued in April 2016, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's current lung disability is not caused or aggravated by a disease or injury in active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for post-operative lung disability, status post left lower lobectomy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004). 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claim for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A December 2009, letter explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The December 2009, letter also informed him of disability rating and effective date criteria.  The Veteran has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

The Veteran underwent a VA examination in July 2014, and a VA opinion was rendered in November 2015.  This opinion is adequate in so far as it accurately portray the history of the claimed disability; provides a definitive opinion, and is supported by a rationale.  As discussed below, the examination was conducted after a review of the claims file and with a history obtained from the Veteran, and the opinion was rendered after a review of the claims file.  The VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  Therefore, the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  The resulting medical opinions, taken together, are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Notably, neither the Veteran nor his representative has asserted that the July 2014 examination or November 2015 opinion were inadequate.

The June 2014 Board remand directed the AOJ to ask the Veteran to authorize VA to obtain medical records related to his 1992 left lower lobectomy, obtain outstanding treatment records, and afford the Veteran a VA examination to determine the nature and etiology of his lung disability.   

A letter was sent to the Veteran in June 2014 requesting records pertaining to the left lower lobectomy or his authorization to obtain the records.  The Veteran replied in July 2014 and November 2014 indicating that medical records from the hospital where he was treated had been retired.  He did not provide authorization for VA to obtain any records.  The Veteran was afforded an examination in July 2014.

The December 2014 Board remand directed the AOJ to obtain an April 1993 examination report, outstanding VA treatment records, and an addendum opinion to the July 2014 examination that took into account the Veteran's reports of symptoms in service.  The April 1993 VA examination report was obtained.  Examination report has been associated with the file; outstanding VA treatment records were obtained.  An addendum opinion was rendered in November 2015.  The opinion included discussion of the Veteran's reports.

Accordingly, the instructions in the June 2014 and December 2014 remands were ultimately obtained and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a non-service connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease or injury. 38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Inasmuch as the Veteran's lung disability is not a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are for application in this case.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case. When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus between current disability and service. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III.  Facts and Analysis

The service treatment records reveal no pertinent complaints or treatment for a lung disability.  In fact, the Veteran denied any respiratory problems on separation from service in April 1954.  The separation examination reflected normal lungs, chest, mouth, throat, nose, and sinuses.  

The Veteran has submitted hospital bills pertaining to treatment in August and September 1992.  A September 1992 report shows chest tubes were in places.  There was no pneumothorax, but there was improving right linear atelectasis.  A CT scan in November 1993, was interpreted as showing emphysema.

At the VA examination in April 1993, scheduled in connection with the Veteran's claim for pension benefits, he reported a history of smoking and subsequent development of emphysema.  He related that he had collapsed in September 1992, and been taken to Naples Hospital.  A left lower lobectomy was performed.  He denied any prior pneumonia, asthma or tuberculosis and apparently did not report any in-service history.  He reported current emphysema.  The diagnoses included emphysema; rule out chronic obstructive pulmonary disease.


In his October 2013, substantive appeal, the Veteran wrote that he had not claimed that emphysema was related to his active service.

At the July 2014, examination the Veteran reported that his lung had collapsed in 1982.  He reported that he had been told that this was something that happened to young athletic people, but since he was not young or athletic, he believed it was related to service.  The examiner noted records showing the pneumothorax had occurred in September 1992.

The examiner reviewed the STRs and reported that the separation examination indicated the lungs were clear.  The Veteran relayed to the examiner his belief that his pneumothorax and lobectomy was a result of military service.  The examiner concluded the claimed condition was less likely than not incurred in or caused by an in-service injury, event or illness.  The history provided by the Veteran was noted as being without any support, as it was unlikely that someone would have an injury that would predispose the individual to a pneumothorax four decades later.   Additionally the examiner noted the records provided do not include the hospital discharge summary, operative report or pathology report in order to clearly document the reason for the lobectomy.   

In November 2015 a VA addendum opinion was rendered.  The Veteran's service treatment records were reviewed and the examiner noted that the July 1950 examination indicated the Veteran's respiratory system was functioning normally.  A November 1950 entry was noted as indicating the Veteran served on an underwater demolition team.  In November 1951 the Veteran completed an application to submarine service at which time he had no pulmonary systems, and his chest x-ray was normal.  The Veteran's April 1954 discharge examination again was noted as being normal with regard to the Veteran's respiratory system.

 The examiner again referenced the 1992 pneumothorax and emphysema diagnoses.  The examiner opined that the Veteran's post-left lower lobectomy was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner stated that the Veteran had a left lower lobectomy as a result of a spontaneous pneumothorax.  The Veteran believes it was due to in service events related to underwater demolition training.  The examiner noted that during the 8 day period of underwater demolition training, something likely happened to interrupt his training due to the length of training; however, there was no documentation of what occurred.  There is no documentation of respiratory symptoms during military service that the Veteran reported and multiple chest x-rays were normal.  

The VA examiner referenced medical literature that makes it clear that smokers such as the Veteran, are at increased risk for pneumothorax and that spontaneous primary pneumothorax is due to rupture of a subpleural bleb which was unrecognized.  The examiner went on to note that there is no evidence that hyperventilation, such as what the Veteran reports as part of his underwater training exercise, causes subpleural blebs.  Approximately 14 months following his pneumothorax and lobectomy, a CT chest scan documented bilateral bullous emphysema.  The examiner concluded that the emphysema was the cause of the pneumothorax.  

Analysis

The evidence shows that there is a current disability for VA purposes, as the Veteran has been diagnosed with emphysema and has current residuals of the lobectomy.   

The STRs are negative for any respiratory problems in service.  However, underwater demolition training and hyperventilation exercises have been reported along with the Veteran's competent reports of diminished ability to hold his breath.  An in-service injury is conceded.  As such, the inquiry turns upon whether there is a nexus between the current disability and in-service injury.  See Shedden, 381 F.3d at 1167.

While the Veteran has reported in service symptoms, he has not reported a continuity of symptomatology or that post-service symptoms began much before 1992.  He is competent to report this history and it seems credible.  He has made the argument that his in service symptoms were early manifestations of a pneumothorax, but as a lay person, he lacks the expertise to diagnose a pneumothorax that he could not observe.  He has also related what physicians told him about the development and risk factors for pneumothorax, but a careful reading of his reports shows that these physicians did not relate the current disability to his in-service symptoms.  The Veteran has surmised from what the physicians told him that his disability was related to service; but he also lacks the medical expertise to say that the opinions support his opinion.  

The VA examiners have considered the Veteran's interpretation of events and theories as to how his current disability might be related to service, but have provided reasoned opinions as to why this is less likely than not.   The VA examiner provided negative nexus opinions for the Veteran's respiratory condition on the bases that there was no indication of a respiratory condition in military service and that significant smoking history was more likely the cause.  It was noted in the November 2015 VA opinion that there was no support in the medical literature for any kind of connection between the Veteran's current respiratory disorder and the Veteran's reported hyperventilation during underwater demolition training.  In light of these facts, the medical evidence of record does not indicate that the Veteran's post-operative lung disability, status left lower lobectomy, was caused or aggravated by his military service.  As such, the Veteran's claim for service connection is not warranted for want of an appropriate nexus.

Accordingly, as the preponderance of the evidence is against the claim, service connection for post-operative lung disability, status left lower lobectomy is denied. 



ORDER

Entitlement to service connection for post-operative lung disability, status post-left lower lobectomy is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


